Case: 20-20116     Document: 00516065980        Page: 1   Date Filed: 10/22/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 22, 2021
                                 No. 20-20116
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Clarence Tramiel Beard,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-601-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
         Clarence Tramiel Beard appeals the district court’s denial of his
   motion to suppress drugs found in a package he mailed via the United States
   Postal Service from Houston, Texas, to Hammond, Louisiana. Beard does
   not dispute that reasonable suspicion existed to detain the package when it
   arrived in Hammond. He argues that his Fourth Amendment rights were
   violated, and an unlawful seizure occurred, when the package was rerouted
   back to Houston, which took five days, before law enforcement took further
Case: 20-20116      Document: 00516065980          Page: 2   Date Filed: 10/22/2021




                                    No. 20-20116


   investigative steps to confirm their suspicion. Beard argues that the drugs
   discovered in the package consequently should have been suppressed. As set
   forth below, the district court did not err in denying Beard’s motion to
   suppress; therefore, we AFFIRM.
                                         I.
          During the suppression hearing conducted by the district court,
   deputy United States Marshal Jeffery Gordon testified as follows. In
   January 2018, Gordon worked as a narcotics investigator for the United
   States Postal Inspection Service (USPIS). He was working with Homeland
   Security Investigations (HSI) to combat the opioid epidemic in the Houston
   area. Prior to January 2018, Gordon was investigating Beard for sending pills
   in the mail. During that time, Gordon learned that Beard had used the alias
   “Nick Johnson” to mail packages. Additionally, several individuals had been
   arrested for drug possession in Amarillo, Texas, and those individuals had
   identified Beard as the one who supplied them with drugs through the mail.
          In late November 2017, Gordon put an alert on the address of Kelly
   McAllister in Hammond, Louisiana, after learning that McAllister had wired
   “numerous structured payments of $1,000” to Beard. Gordon was
   suspicious that Beard was “mailing manufactured pills to Hammond” and
   that McAllister was wiring payments back to Beard. Because of the alert,
   Gordon would be notified if any packages were mailed to McAllister’s
   address.
          Gordon received an automated alert on January 8, 2018, that a package
   had been mailed to McAllister’s address in Hammond. Gordon viewed a
   photograph of the package and its label in a postal database. The package had
   characteristics common to narcotics trafficking generally and some
   characteristics that were specific to Beard’s suspected drug activity. It had a
   handwritten label, as opposed to the type of professional printed label used




                                         2
Case: 20-20116      Document: 00516065980          Page: 3   Date Filed: 10/22/2021




                                    No. 20-20116


   by businesses, and it was mailed from a post office in Houston “that [Beard]
   frequented.” Moreover, the sender’s name was “Nick Johnson,” and the
   return address was fake. Finally, the package was addressed to McAllister,
   who had been making $1,000 wire transfers to Beard. For all of those reasons,
   Gordon wanted to investigate the package further, and he believed he had
   reasonable suspicion to detain it.
          On the same day he received the alert (January 8), Gordon submitted
   a request that the package be pulled from the mail stream. It was impossible,
   however, to stop the package before it arrived in Hammond because there
   was “no telling where in the mail stream it [wa]s.” A report indicated that
   the package arrived in Hammond three days later, on January 11, 2018.
          When Gordon learned that the package arrived in Hammond, he
   called the post office there and asked that the package be located and
   “pull[ed].” The package was pulled and then mailed back to Houston within
   24 hours, either on January 11 or 12. When mailing packages back to USPIS
   in Houston, the postal employees “typically [would] try to mail them Express
   Mail.” Though Gordon could not require that the package be sent overnight,
   he expected the package to return to Houston “within a day or two.”
          Gordon explained that he chose to reroute the package rather than
   request a canine sniff in Hammond because he thought the process would
   have been delayed even more by “getting people from New Orleans, or
   wherever it may be, to go to Hammond, get the box, get up to speed, and get
   a dog hit on it.” He stated: “It’s—it was six one way, half-a-dozen the other
   to us. So having it—having it mailed back to me and being able to get the
   warrant within a day is—is—was our decision.” Gordon, however,
   acknowledged on cross-examination that he could have driven approximately
   five or six hours to Hammond himself to oversee a canine sniff there. But if
   the canine search had been conducted in Hammond, and the dog alerted,




                                         3
Case: 20-20116       Document: 00516065980        Page: 4   Date Filed: 10/22/2021




                                   No. 20-20116


   then a different inspector and Assistant United States Attorney (AUSA)
   probably would have had to become involved in the case in order to obtain a
   search warrant.
          The decision also was made to send the package back to Houston
   because USPIS and HSI had a relationship with a lab in Houston where the
   package would be prioritized and safely screened for opioids and opioid
   derivatives. At the time, those drugs “were not testable in the field.”
   Therefore, if the package had been opened in Hammond, it would have to
   have been sent back to Houston for testing.
          Although Gordon expected the package to take one or two days to
   return to Houston, the package took five days. Gordon testified that the
   timing of the delivery was “out of [his] control” and that he did not know
   why the package took so long. He received the package on the afternoon of
   January 17, 2018.
          Gordon examined the outside of the package to see if it had other
   suspicious characteristics. He manipulated it and found that it seemed to
   contain “two separate, dense masses” that had “a soft feel” that mimicked
   bags of powder. Gordon arranged for a canine inspection as quickly as
   possible, which was “first thing the next morning.”
          A canine inspection was performed, and the dog alerted to the subject
   package. Gordon then completed a search warrant application, obtained
   approval from the AUSA, and presented the warrant application to the court
   as quickly as he was able to see the judge, which was the next morning, on
   January 19, 2018. Thus, Gordon obtained a search warrant within 48 hours
   of receiving the package.
          The district court determined that the package was seized on
   January 11, 2018, “when it was pulled from the normal stream of mail into
   which Beard had placed it” and that the seizure was supported at its outset




                                        4
Case: 20-20116      Document: 00516065980           Page: 5     Date Filed: 10/22/2021




                                     No. 20-20116


   by reasonable suspicion. The district court noted that the five-day return trip
   back to Houston “was over a weekend and that it did not involve any lack of
   diligence on behalf of law enforcement.” The court noted Gordon’s
   testimony that he “expected the parcel would be returned within one to two
   days, rather than the five days it actually took.” Furthermore, once the
   package arrived in Houston, “law enforcement acted quickly.”
          The court determined that it was “neither negligence nor
   unreasonable conduct” for a postal inspector to ask that a mailed packaged
   be mailed back. The court concluded that, while the investigatory delay was
   somewhat lengthier than anyone anticipated due to the mail service, it was
   not unreasonable. It therefore denied Beard’s motion to suppress. Beard
   conditionally pleaded guilty to possession with intent to distribute a
   controlled substance, reserving his right to appeal the district court’s ruling
   on his motion to suppress, and was sentenced. He timely appealed.
                                          II.
          On appeal, Beard concedes that the initial detention of the package in
   Hammond was lawful because it was supported by reasonable suspicion. He
   argues, however, that the detention of the package became an unreasonable
   seizure when it was rerouted back to Houston, which took five days, before
   further investigative steps to confirm reasonable suspicion were taken.
   Specifically, Beard argues that law enforcement unreasonably delayed their
   investigation because a canine sniff could have been conducted in Hammond
   and that the delay in determining probable cause consequently would have
   been substantially minimized.
          When reviewing a ruling on a motion to suppress, this court reviews
   the district court’s factual findings for clear error and its legal conclusions de




                                           5
Case: 20-20116          Document: 00516065980              Page: 6         Date Filed: 10/22/2021




                                           No. 20-20116


   novo. 1 The evidence is viewed in the light most favorable to the prevailing
   party, here the Government. 2
          The Fourth Amendment protects the “right of the people to be secure
   in their persons, houses, papers, and effects, against unreasonable searches
   and seizures.” 3 As explained by the Supreme Court, “[t]his text protects two
   types of expectations, one involving ‘searches,’ the other ‘seizures.’” 4 “A
   ‘search’ occurs when an expectation of privacy that society is prepared to
   consider reasonable is infringed.” 5 “A ‘seizure’ of property occurs when
   there is some meaningful interference with an individual’s possessory
   interests in that property.” 6
          The protections of the Fourth Amendment extend to packages sent
   via the Unites States Postal Service. 7 Specifically, while in the mail, a package
   can be searched, i.e., opened and the contents examined, lawfully only if a
   search warrant is obtained. 8 With respect to the seizure of a package, in
   United States v. Van Leeuwen, the Supreme Court, relying on the principles
   set forth in Terry v. Ohio, 9 held that if the Government has reasonable
   suspicion that a package contains contraband or evidence of criminal activity,
   the package may be detained without a warrant while an investigation is



          1
              United States v. Glenn, 935 F.3d 313, 320 (5th Cir. 2019).
          2
              Id.
          3
              U.S. Const. amend. IV.
          4
              United States v. Jacobsen, 466 U.S. 109, 113 (1984).
          5
              Id. (citations omitted).
          6
              Id. (citations omitted).
          7
              United States v. Van Leeuwen, 397 U.S. 249, 251 (1970).
          8
              Id. (internal quotation marks and citation omitted).
          9
              392 U.S. 1 (1968).




                                                  6
Case: 20-20116            Document: 00516065980           Page: 7      Date Filed: 10/22/2021




                                           No. 20-20116


   conducted. 10 The Court stated, however, that “detention of mail could at
   some point become an unreasonable seizure of ‘papers’ or ‘effects’ within
   the meaning of the Fourth Amendment.” 11
           The Court did not adopt a bright-line rule regarding how long a
   package could be detained lawfully prior to obtaining a search warrant. It
   stated that it was “only hold[ing] on the facts of this case . . . a 29-hour delay
   between the mailings and the service of the warrant [could] not be said to be
   ‘unreasonable’ within the meaning of the Fourth Amendment.” 12 Moreover,
   the Court stated that “[t]he significant Fourth Amendment interest was in
   the privacy of th[e] first-class mail; and that privacy was not disturbed or
   invaded until the approval of the magistrate [for a search warrant] was
   obtained.” 13
           This Court has little precedent determining the reasonableness of the
   detention of a package under Van Leeuwen. 14 In other circuit decisions that
   have addressed this issue, the relevant factors to consider in determining
   reasonableness include: investigatory diligence, the length of the detention,




           10
                Van Leeuwen, 397 U.S. at 252.
           11
                Id.
           12
                Id. at 253.
           13
                Id. (emphasis added).
           14
             See United States v. Jones, 833 F. App’x 528, 532, 536-38 (5th Cir. 2020) (holding
   that reasonable suspicion supported detention of two packages, and defendant did not
   challenge reasonableness of two-day detention) (unpublished); United States v. Daniel, 982
   F.2d 146, 149-50 (5th Cir. 1993) (holding that seizure of package from airline was supported
   by reasonable suspicion, and defendant did not challenge reasonableness of 45-minute
   detention).




                                                7
Case: 20-20116           Document: 00516065980             Page: 8      Date Filed: 10/22/2021




                                           No. 20-20116


   and whether there were circumstances beyond the investigator’s control. 15
   Importantly, and as emphasized by the Court in Van Leeuwen, these factors
   are always considered in the context of the specific facts of the case under
   review.
           In United States v. Gill, a decision from the Ninth Circuit, the
   defendant argued that too much time—six days—elapsed between the initial
   detention of a package and its subsequent search. 16 The package was mailed
   on a Thursday, detained the same day, and then rerouted to a destination
   near the recipient’s address. The package, however, was not opened until
   almost a week later, on the following Wednesday, after a search warrant was
   obtained. 17
           The Ninth Circuit determined that the six-day delay between the
   detention of the package and its search was reasonable based on the specific
   facts of the case. The court noted that postal officers were diligent in their
   investigation of the package, but they encountered some delays due to the
   different schedules of other individuals needed for the investigation. For
   example, the postal employee charged with delivering the mail to the
   recipient’s address did not work on Fridays and could not be contacted until
   Monday; the AUSA could not review the search warrant application until
   over the weekend; and the magistrate judge was not available to issue a
   warrant until Wednesday. The court noted that, contrary to the defendant’s
   contentions, the investigation was not conducted at a “leisurely pace” and,



           15
            See United States v. LaFrance, 879 F.2d 1, 7 (1st Cir. 1989); Unites States v. Aldaz,
   921 F.2d 227, 230 (9th Cir. 1990); United States v. Ganser, 315 F.3d 839, 843-44 (7th Cir.
   2003).
           16
                280 F.3d 923, 928-29 (9th Cir. 2002).
           17
                Id.




                                                 8
Case: 20-20116       Document: 00516065980          Page: 9   Date Filed: 10/22/2021




                                     No. 20-20116


   and the court observed that the delays were beyond the control of the
   investigating officer. 18
          In the instant case, Beard focuses on Gordon’s decision to reroute the
   package from Hammond back to Houston. He asserts that the decision was
   unreasonable because a canine sniff “was readily available” in Louisiana. He
   argues that by choosing not to conduct the canine sniff in Louisiana, Gordon
   failed to diligently pursue his investigation and that the delay between the
   seizure of the package and the “maturation of . . . probable cause” would
   have been substantially minimized.
          We disagree that Gordon’s decision to reroute the package back to
   Houston was unreasonable or showed any lack of diligence. Gordon testified
   that when packages were rerouted back to him in Houston, they were
   typically mailed back by Express Mail. He expected that the box would reach
   him “within a day or two.” He further testified that he would have
   encountered delays had he requested a canine sniff be performed in
   Hammond because he would have had to enlist “people from New Orleans,
   or wherever it may be, to go to Hammond, get the box, get up to speed, and
   get a dog hit on it.” Gordon further explained that a different postal agent
   and different AUSA would have to become involved if the dog had alerted in
   Hammond. Gordon believed “it was six one way, half-a-dozen the other,” so
   they decided to have the package mailed back to Houston where a warrant
   could be obtained within a day.
          In other words, Gordon believed that the time it would take to obtain
   a warrant in Hammond versus Houston would have been about the same, and
   because the drugs would ultimately have to be tested in Houston, he chose to
   request that the package be rerouted to him in Houston. Although the transit


          18
               Id.




                                          9
Case: 20-20116          Document: 00516065980              Page: 10   Date Filed: 10/22/2021




                                            No. 20-20116


   time from Hammond to Houston was five days, the delay was beyond
   Gordon’s control. When the package did arrive in Houston, Gordon acted on
   it quickly and obtained a warrant within 48 hours. Based on the foregoing, we
   agree with the district court that Gordon’s choice to reroute the package back
   to Houston was reasonable and prudent under the facts of this case. We
   further agree that the five days the package was in transit from Hammond
   back to Houston, as well as the two days it took to obtain the warrant after
   the package returned to Houston, were not unreasonably long under the
   circumstances.
          Relying on an Illinois Supreme Court case, People v. Shapiro, 19 Beard
   also argues that it was not just the delay that made the seizure of the package
   unreasonable, but also the package’s rerouting “400 miles from its intended
   destination.” We find that case distinguishable. In Shapiro, a package was
   sent from Eugene, Oregon, to Champaign, Illinois. 20 Postal Service officials
   identified the package as suspicious at O’Hare International Airport in
   Chicago, but instead of investigating the package further there, they pulled it
   from the mail stream and shipped it to USPIS in St. Louis, Missouri. 21 The
   “internal policies” of the Postal Service apparently required that the package
   be shipped out of state to St. Louis, which was neither the sender’s nor the
   recipient’s address location, for further investigation. 22 Although there was
   reasonable suspicion to detain the package at O’Hare and pull it from the mail
   stream based on drug package profiling characteristics, the court held that
   the Government did not “expeditiously conduct” its investigation when it



          19
               687 N.E.2d 65 (Ill. 1997).
          20
               Id. at 68.
          21
               Id.
          22
               Id. at 70.




                                                10
Case: 20-20116          Document: 00516065980       Page: 11   Date Filed: 10/22/2021




                                     No. 20-20116


   shipped the package to St. Louis, “far afield from either O’Hare or the
   package’s intended destination.” 23 The court found that had the
   investigatory steps been taken in Chicago, then the “five-day delivery delay
   caused in part by rerouting the package to St. Louis” would have been
   substantially reduced. 24
          In the instant case, the package had extensive connections to Houston:
   it was mailed from a post office there, the sender (Beard) used the Houston
   post office frequently, and the investigation of Beard’s drug-trafficking
   activity was being conducted by Gordon in Houston. Moreover, Gordon
   requested that the package be rerouted to Houston because he believed that
   there was no difference in the time it would take to obtain a warrant in
   Houston versus Hammond. Therefore, Beard’s reliance on Shapiro is
   misplaced.
                                         III.
          Based on the foregoing, the district court did not err in denying
   Beard’s motion to suppress, and we AFFIRM his conviction and sentence.




          23
               Id.
          24
               Id. at 71.




                                          11